Citation Nr: 0213621	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  97-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a back disability 
as secondary to the service-connected right knee disability.

(The issue of entitlement to an increased evaluation for the 
right knee disability, currently rated as 20 percent 
disabling for post operative residuals of torn medial 
cartilage with a separate 10 percent evaluation for 
arthritis, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1946 to November 
1947.

A December 1985 RO rating decision denied service connection 
for a back disability as being secondary to the service-
connected right knee disability.  The veteran was notified of 
this determination in December 1985 and he did not appeal.

In 1995, the veteran submitted an application to reopen the 
claim for service connection for a back disorder as being 
secondary to his service-connected right and left knee 
conditions.  This appeal came to the Board of Veterans' 
Appeals (Board) from a January 1996 RO rating decision that 
denied the application for secondary service connection for a 
back disorder as not well grounded and denied an increased 
evaluation for the right knee disability (rated 20 percent).  

In an October 1999 decision, the Board denied the claim for 
service connection for a back disorder as being secondary to 
the service-connected left knee disability as not well 
grounded.  The Board at that time also remanded the case to 
the RO for adjudication of the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a back disorder as being secondary to 
the service-connected right knee disability and for 
additional development with regard to the issue of 
entitlement to an increased evaluation for the right knee 
disability.

In an October 2000 rating decision, the RO determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for a back disorder a being 
secondary to the service-connected right knee condition and 
denied the claim on the merits.  The RO also assigned a 
separate 10 percent evaluation for arthritis of the right 
knee in conjunction with the 20 percent evaluation for the 
other right knee symptoms, and denied service connection for 
PTSD.  The veteran appealed the denial of service connection 
for a psychiatric disability and disagrees with the 
evaluation assigned for the right knee condition.  Inasmuch 
as a higher evaluation is potentially available for the right 
knee condition, and the issue of an increased evaluation for 
that condition was already in appellate status at the time of 
the October 2000 RO rating decision, the Board will consider 
entitlement to an increased evaluation for the right knee 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Board has classified the issues as shown on the first page of 
this decision.

The RO should adjudicate the issue of entitlement to service 
connection for a back disorder as being secondary to the 
service-connected left knee disability on the merits and 
notify the veteran of the decision and of his right to 
appeal.  See section 7(b)(1) of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) enacted on November 9, 2000, and VAOPGCPREC 3-2001.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for the right knee 
disability, currently rated as 20 percent disabling for post 
operative residuals of torn medial cartilage with a separate 
10 percent evaluation for arthritis, pursuant to authority 
granted by 67 Fed. Reg. 3,099 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing the issue.


FINDINGS OF FACT

1.  Service connection is in effect for post operative 
residuals of torn medial cartilage of the right knee, rated 
20 percent; arthritis of the right knee, rated 10 percent; 
and internal derangement of the left knee, rated 10 percent.

2.  By an unappealed December 1985 RO rating decision, 
service connection for a back disability as being secondary 
to the service-connected right knee condition was denied.

3.  Evidence received subsequent to the December 1985 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim.

4.  A back disability is not causally related to the service-
connected right knee condition.

5.  PTSD that meets the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV), is not demonstrated.

6.  Major depression is causally related to the service-
connected disabilities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2001).

2.  Major depression is proximately due to or the result of 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2001).

3.  The unappealed December 1985 RO rating decision, denying 
service connection for a back disorder as being secondary to 
the service-connected right knee condition, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

4.  New and material evidence has been submitted to reopen 
the claim for service connection for a back disorder as being 
secondary to the service-connected right knee disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.

5.  A chronic back disorder, including degenerative disc 
disease of the lumbosacral spine with arthritis, is not 
proximately due to or the result of the service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 
5126, and codified as amended at 5102, 5103, 5106 and 5107 
(West 1991 & Supp. 2002)) redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for an 
acquired psychiatric disability, including PTSD; and service 
connection for a back disorder as being secondary to the 
service-connected right knee disability, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any psychiatric and back 
disorders, and to obtain an opinion as to whether or not any 
back disorder found is causally related to his service-
connected right knee disability.  He and his representative 
have been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
that essentially notify them of the evidence needed by the 
veteran to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In an April 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for an Acquired Psychiatric 
Disability, including PTSD

A.  Factual Background

The veteran had active service from July 1946 to November 
1947.

Service documents show that the veteran was awarded the World 
War II Victory Medal, Army of Occupation Medal with Oak Leaf 
Cluster, the Good Conduct Medal, and the Soldier's Medal.  
The Soldier's Medal was awarded for heroism in Korea in May 
1947.  A letter from a service comrade of the veteran is to 
the effect that the signatory while working with a line crew 
in Korea had climbed a pole to test a telephone and sustained 
electrical burns to his right foot and the loss of 2 fingers 
on the right hand.  The signatory fell free from the wire but 
was hanging on the pole when the veteran climbed the pole and 
rescued him with the both of them falling to the ground and 
the veteran sustaining injuries to his legs.  The veteran 
asserts that this incident is the in service stressor that 
caused PTSD.

Service medical records are negative for PTSD.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the late 
1940's to 2001.  The more salient medical reports related to 
the claims being considered in this decision are discussed in 
the appropriate sections.

VA medical reports of the veteran's treatment in 1996 and 
1997 show that he was seen for mental problems.  A report 
notes that he was seen in the Mental Health Clinic in May 
1996 for depression.  He was seen in the Mental Health Clinic 
in October 1997 and noted to have had a good response to 
medications.

A VA report shows that the veteran underwent psychiatric 
evaluation in August 1999.  He was found to be a very 
pleasant and cooperative individual who came to the clinic 
referred by his primary care physician for complaints of 
depression.  He was tearful numerous times during the 
interview and was noted to be more so when the topic of his 
physical health was discussed.  The Axis I diagnosis was rule 
out recurring major depression.

A VA report reveals that the veteran underwent psychiatric 
evaluation in November 1999.  He reported signs and symptoms 
of PTSD to included recurrent feelings of anxiety, 
irritability, and depression related to a fall sustained in 
the military after rescuing a fellow soldier.  The 
assessments were PTSD, mild; recurring major depression; and 
features of dysthymia.

A VA report of the veteran's psychiatric evaluation in 
February 2000 notes that he had various complaints.  The 
assessments were dysthymic disorder; and rule out PTSD.

The veteran underwent a VA psychiatric examination in July 
2000 to determine the nature and extent of any PTSD.  The 
examiner after reviewing the available medical records noted 
that the overall clinical impression was one of major 
depressive disorder that was moderate in intensity and that 
appeared to be directly secondary to the multiple medical 
problems that were the result of the veteran's service-
connected injuries.  The examiner did not find sufficient 
symptoms to support the diagnosis of PTSD.  The Axis I 
diagnosis was chronic, moderate major depressive disorder 
secondary to the service-connected disabilities.

The veteran underwent a VA psychiatric evaluation in February 
2001.  The Axis I diagnosis was rule out recurring major 
depression.

A review of the record reveals that service connection is 
currently in effect for post operative residuals of torn 
medial cartilage of the right knee, rated 20 percent; 
arthritis of the right knee, rated 10 percent; and internal 
derangement of the left knee, rated 10 percent.  The combined 
rating for the service-connected disabilities is 40 percent.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

In this case, the evidence does not show that the veteran has 
PTSD that meets the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV), to support the diagnosis 
of PTSD as required by the above noted legal criteria.  
38 C.F.R. § 4.125(a).  The evidence reveals that the veteran 
was evaluated at a VA medical facility in November 1999 and 
found to have PTSD, but on further evaluations, including a 
VA psychiatric examination in July 2000, that disorder was 
not found.  Hence, the Board finds that the greater weight of 
the evidence demonstrates that he does not have PTSD and, 
therefore, service connection is not warranted for such a 
disorder.

The evidence, however, does show that the veteran has major 
depression related to his service-connected disabilities.  
There is no medical evidence of record to refute the opinion 
of the examiner who conducted the July 2000 VA psychiatric 
examination who found major depressive disorder and opined 
that the disorder was causally related to the veteran's 
service-connected disabilities.

After consideration of all the evidence, including the 
statements of the veteran, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, but that it supports granting 
secondary service connection for major depressive disorder.  
Hence, the claim for service connection for PTSD is denied, 
and service connection for an acquired psychiatric 
disability, major depressive disorder, is granted.


II.  Service Connection for a Back Disorder as Secondary to 
the Service-Connected Right Knee Disability

The December 1985 RO rating decision denied service 
connection as being secondary to the service-connected right 
knee disability.  The veteran was notified of the decision 
and he did not appeal.  An unappealed decision is final with 
the exception that the veteran may later reopen the claim if 
new and material evidence is submitted.   38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).  The question now presented is whether new and 
material evidence has been submitted since the unappealed 
December 1985 RO rating decision to permit reopening of the 
claim.  38 C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For evidence to be deemed new, it must not 
be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence shows the presence 
of the claimed disability and links it to the service-
connected right knee condition).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1995.

The evidence of record at the time of the December 1985 RO 
rating decision consisted essentially of statements from the 
veteran to the effect that he had a low back disability that 
had required surgery in the 1960's and that was caused by his 
service-connected right knee condition.  The evidence then of 
record also included VA, service, and private medical 
records.  The medical records showed that the veteran had 
right knee problems.

The evidence received after the December 1985 RO rating 
decision essentially includes additional statements from the 
veteran and VA and private medical reports.  The medical 
records received include various studies of the veteran's 
back that clearly demonstrate the nature and extent of the 
veteran's back problems as well as a medical opinion as to 
whether or not the veteran has a back condition related to 
his service-connected right knee disability.  This evidence 
when considered with the evidence of record in December 1985 
contributes a more complete picture to the veteran's claim 
for service connection for a back disorder secondary to the 
service-connected right knee disability.  Hodge, 155 F. 3d 
1356.  Hence, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a back disorder as secondary to the service-connected 
right knee disability.  38 C.F.R. § 3.156(a), effective prior 
to August 29, 2001.

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
back disorder as secondary to the service-connected right 
knee disability is granted.  The Board will now consider the 
claim on the merits, as did the RO.

A private medical report shows that the veteran was 
hospitalized in May 1969.  The report reveals that the 
veteran was admitted after snapping his back doing a job that 
required squatting and stooping.  He underwent 
hemilaminectomy on the right side and removal of herniated 
disc material at L4-5.  The diagnosis was herniated nucleated 
pulposus at L4-5.

The veteran underwent a VA medical examination in March 1986.  
He gave a history of severe swelling of the knees and back 
pain after a fall in service.  It was noted that the veteran 
had had back surgery and now related his back pain to right 
knee surgery.  The assessments were status post disc surgery, 
back pains, and suspected degenerative joint disease of the 
low back.

The veteran underwent a VA medical examination in October 
1997.  It was noted that he had a spinal condition and the 
examiner opined that there was no direct connection between 
the veteran's back problems and his knee problems.

A VA medical report shows that X-rays were taken of the 
veteran's lumbosacral spine in October 1997.  The impression 
was moderately severe degenerative changes involving lumbar 
disc spaces at L4-L5 and L5-S1 as well as facet joints at 
those levels.

A private medical report reveals that a MRI (multiple 
resonance imaging) scan was taken of the veteran's lumbar 
spine in January 1998.  The impressions were postoperative 
changes noted at L5-S1 on the right without evidence of 
recurrent or residual disc protrusion, and mild central canal 
stenosis at L4-5 and moderate to severe canal stenosis at L3-
4 due to spondylitis disk bulging, facet hypertrophy, and 
ligamentum flavum thickening at those levels.

The veteran underwent VA examination in July 1999.  The 
assessments included postoperative decompression of low back 
with signs and symptoms suggestive of lumbar radiculopathy.

A VA report shows that the veteran had a CT (computed 
tomography) scan of the lumbar spine in July 1999.  The 
impression was severe degenerative disc disease from L3 
through S1 as well as changes involving the posterior 
elements overall producing acquired spinal stenosis.  It was 
noted that the stenosis was most pronounced at L3-4 and L4-5.  
The extent of generalized posterior disc bulging was not 
fully assessed but there could be some degree of nerve root 
impingement in the neural foramina on either side by the disc 
material.  There was a questionably a more focal extruded 
disc fragment centrally at L5 although the finding was not 
conclusive.  There were likely old osteotomies at L4 and L5 
on the right side.

The veteran underwent a VA examination in July 2000.  It was 
noted that he had chronic back problems.

A VA report reveals that a MRI scan was taken of the 
veteran's lumbar spine in August 2001.  The impression was 
degenerative L3-4, L4-5, and L5-S1 disc disease with 
associated moderate to severe central degenerative stenosis 
at L3-4, moderate central stenosis at L4-5, and moderate to 
marked neural foraminal stenosis at L5-S1, especially on the 
right.  Mild to moderate facet arthrosis on the right at L5-
S1 was also noted.

The veteran underwent VA neurological evaluation in September 
2001.  The assessment was symptoms consistent with possible 
spinal stenosis although he did not have the classic symptoms 
described as progressive lower extremity shooting 
paresthesias, aching and pain as well as severe low back pain 
with ambulation. He did describe pain with standing that 
improved with bending forward.  He stated that his pain was 
primarily in his groin and upper leg and that he did not 
really have much pain below his knee, that was not 
characteristic for lumbar stenosis but could possibly be 
explained by this syndrome.  Alternatively, his symptoms may 
be related to his bilateral knee disease, that have been 
chronic in nature and had been scoped by the orthopedic 
surgeons.  

The veteran asserts that his back problems are due to his 
service-connected right knee disability.  A review of the 
evidence indicates that the veteran has degenerative disc 
disease of the lumbosacral spine with degenerative arthritis.  
None of the medical evidence links that condition to the 
service-connected right knee disability.  The examiner who 
conducted the September 2001 neurological evaluation 
indicates that the veteran's pain is primarily in the groin 
and upper legs, and that the symptoms could be related to his 
bilateral knee condition.  This speculation does not link the 
veteran's back disorder to the service-connected right knee 
disability, but indicates that he may have additional right 
knee symptomatology.  If he does, those symptoms will be 
considered in the evaluation of the right knee condition. 
Whereas, the examiner who conducted the October 1997 VA 
examination opined that there was no direct connection 
between the veteran's back problems and his knee problems.  
The unfavorable opinion of the examiner who conducted the 
October 1997 VA examination is more definite and persuasive 
than the "may be" opinion of September 2001.

The veteran's statements linking his back condition to his 
service-connected right knee disability are not considered 
competent evidence because the record does not show that he 
has the experience, training or education to make medical 
diagnoses, statements or opinions.  66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds the 
evidence does not causally link the veteran's back condition 
to the service-connected right knee disability.  The 
preponderance of the evidence is against the claim for 
service connection for a back disorder as secondary to the 
right-knee condition, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for PTSD and 
service connection for a back disorder as secondary to the 
right-knee disability because the preponderance of the 
evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Service connection for PTSD is denied, the appeal is denied 
to this extent; service connection for major depressive 
disorder is granted, and the appeal is granted to this 
extent.

Service connection for a back disorder as secondary to the 
service-connected right knee disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

